Title: To Thomas Jefferson from Theophilus Holt, 29 February 1808
From: Holt, Theophilus
To: Jefferson, Thomas


                  
                     
                        sir/ 
                     Feby 29 1808
                  
                  In your note to me Oct 12 You express’d a wish to obtain some Cedars of Lebanon. I beg leave to inform you I have recently received a few Cones from Europe of that Tree and which I reserve ’till I know your pleasure. and am sir Your obedt Servt.
                                       
                     Theo:  Holt
                     
                            
                            
                        
               